Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 20,
2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00084-CV


                          PAUL E. NUNU, Appellant

                                        V.

         NANCY NUNU RISK AND CHARLES L.NUNU, Appellees

                    On Appeal from the Probate Court No 2
                            Harris County, Texas
                        Trial Court Cause No. 416781


                         MEMORANDUM OPINION

      This is an attempted appeal from a final order awarding attorneys’ fees and
costs in a probate matter signed October 19, 2018. Appellant has been declared a
vexatious litigant, a declaration this court has affirmed. Nunu v. Risk, 567 S.W.3d
462, 469 (Tex. App.—Houston [14th Dist.] 2019, pet. filed).
      Appellant filed a motion for new trial with respect to the October 19 order
on November 16, 2018. Appellant was required to obtain permission to appeal the
order, but the administrative judge denied permission. Notwithstanding the denial
of permission, appellant filed a notice of appeal on January 31, 2019. After
conducting a hearing, the trial court struck appellant’s notice of appeal. After the
trial court struck appellant’s first notice of appeal, appellant filed an amended
notice of appeal outside of the 90-day time period for filing a notice of appeal and
beyond the additional 15-day grace period for filing a motion for extension of time
to file a notice of appeal. Tex. R. App. P. 26.1(a); Verburgt v. Dorner, 959 S.W.2d
615, 617–18 (1997). Because the trial court struck appellant’s first notice of
appeal, and because appellant’s amended notice of appeal is untimely, neither
notice of appeal invoked this court’s jurisdiction. See Aziz v. Waris, No. 01-15-
00175-CV, 2015 WL 5076295 at *1 (Tex. App.—Houston [1st Dist.] Aug. 27, 2015,
no pet.) (mem. op.) (holding that where trial court struck motion for new trial,
appellate timetable by not extended by motion for new trial).

      We lack jurisdiction and dismiss the appeal.



                                   PER CURIAM

Panel Consists of Justices Wise, Jewell, and Hassan.




                                           2